DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 6, and 13 have been cancelled.  Claim 18 has been newly added.

Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
The rejection of claims 3-4, 7-8, 12, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by CN 104606666A is withdrawn in view of the claim amendments. The reference doesn’t teach 25.0-75.0 µg/ml of heparin sodium.
The rejection of claims 3-5, 7-12, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by CN104984326A is withdrawn in view of the claim amendments. The reference doesn’t teach 25.0-75.0 µg/ml of heparin sodium.
The rejection of claims 3-4, 7-8, 11-13, and 17 under 35 U.S.C. 103 as being unpatentable over CN 104606666A in view of CN 101947309B is withdrawn in view of the claim amendments.  The references don’t teach 25.0-75.0 µg/ml of heparin sodium.
The rejection of claims 3-4, 7-8, 11-12, 15, and 17 under 35 U.S.C. 103 as being unpatentable over CN 104606666A in view of CN 104984326A is withdrawn in view of the claim amendments.  The references don’t teach 25.0-75.0 µg/ml of heparin sodium.

This art could be reapplied if the claims are amended to overcome the new matter rejection set forth below.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/4/2020 is again acknowledged.
Claims 1-2 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2020.

Specification
The substitute specification filed 2/18/2021 has been entered. 

The disclosure is objected to because of the following informalities:
The description of Figure 5 on page 2 of the substitute specification is inaccurate.  The amino acid sequence of the SEQ ID NO: 6 is not a mutated human bFGF sequence.  SEQ ID NOS: 5 and 6 are the same.  See for example page 10, lines 3-5.
It is noted that the substitute specification does not include the amendments to the specification filed 12/20/2019 regarding related applications and incorporating the sequence listing.  A substitute specification should include all changes/amendments that have been made relative to the most recent version, in this case the originally filed specification.  Applicant is advised that in the absence of the incorporation statement the instant application is not in sequence compliance.  See MPEP 2422.03(I).  
Appropriate correction is required. 


Drawings
The replacement drawing for Figures 5 and 6 was received on 2/18/2021.  This drawing is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 7-12, 14-15, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 has been amended to recite “or comprising a sequence having at least 98% or 99% identity to SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3, and retains the biological activity of native human-basic fibroblast growth factor.”
Basis has been stated to be in Figure 6, pages 3-4, and original claims 12 and 14.  This is not agreed with.  None of these portions of the specification disclose the at least 98% or 99% identity limitations in combination with retaining biological activity of native human-basic 
Claim 4 has also been amended to recite heparin sodium in the amount of 25.0-75.0 µg/ml.  While specific compositions having this concentration of heparin sodium are disclosed (see for example claim 14), there is no disclosure of this concentration of heparin sodium when it is the only pharmaceutically acceptable excipient comprising a stabilizer. The specification also discloses particular concentrations of heparin sodium in combination with particular combinations of human serum albumin as a stabilizer.  See at least page 5, lines 29-36.  Note that claim 4 recites heparin sodium as one of the choices of a stabilizer and that the added limitation does not clearly identify this 25.0-75.0 µg/ml of heparin sodium as the stabilizer.
In addition, no basis is seen for the 25.0-75.0 µg/ml heparin sodium in combination with the limitations of dependent claims 5, 7-11, and 15.  
The claims constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, lines 1-2, recite “comprising a human-basic fibroblast growth factor.”  Claims 14-15 and 17 are confusing in reciting “recombinant human-basic fibroblast growth factor.”  The FGF of claim 4 is not required to be recombinant.  Claims 14-15 and 17 lack antecedent basis for the “recombinant” limitation.  Applicant is advised that claim 4 is interpreted as being directed (in part) to a pharmaceutical composition comprising a human basic FGF protein having the amino acid sequence of SEQ ID NO: 5.  This amino acid sequence could be encoded by a variety of degenerate nucleic acid sequences that include SEQ ID NOS: 1, 2, and 3.  The recitation of SEQ ID NOS: 1, 2, and 3 are considered to be product by process limitations, particularly as the claimed composition does not contain any nucleic acid molecules.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa